EXHIBIT 10.2


SECURED PROMISSORY NOTE
 

U.S. $54,000.00 Pompano Beach, Florida   May 7, 2012

 
1.   Parties.


1.0  
Random Source, Inc., a Florida corporation (the "Maker").



1.1  
Eugene  M. Kennedy (the "Payee").

 
2.   Maker's Promise to Pay for value received.  Maker promises to pay to the
order of Payee, its successors or assigns, Fifty-Four Thousand Dollars
($54,000.00) (the "Principal") and interest at the annual rate of Eight (8%)
Percent (the “Interest”) which has heretofore been prepaid through the maturity
date.


3.   Security. Maker shall issue and deliver to Payee, on or before the date of
this Secured Promissory Note, Two Million (2,000,000) shares (the “Shares”) of
its Common Stock carrying piggy-back registration rights to be included in the
first Registration Statement filed by the Maker after the date of this Secured
Promissory Note. Payee shall hold the Shares in escrow pending satisfaction of
this Promissory Note on or before maturity. Upon timely payment of the Principal
and Interest in full, the Shares shall be transferred by the Payee to the Maker
and the security escrow shall terminate forthwith.


4.   Payment.  Maker shall pay the principal and interest in full on or before
August 7, 2012, i.e. within 90 days of the date first above written.


·  
Interest shall be calculated on the basis of the actual number of days elapsed
divided by 365.



·  
All payments hereunder shall be made in money of the United States of America.



5.   Default. Upon default of this Promissory Note, Principal or Interest, the
Shares shall be forfeit immediately without notice, demand, presentment or
process of any kind. Maker specifically acknowledges and agrees to this material
provision of its Promissory Note obligation hereunder.


a. It is the intent of the parties hereto that in the event of default by the
Maker, the Payee shall retain the Shares released from any escrow, and free and
clear of any other encumbrance, claim or liability to the Maker, of any nature
whatsoever, in full satisfaction of the Promissory Note obligation herein.


 
1

--------------------------------------------------------------------------------

 
 
6.   Prepayment.    This Note may be prepaid in whole, without penalty, provided
Borrower gives Lender at least five (5) days prior written notice thereof. Any
prepayment shall be accompanied by an amount equal to the Interest accrued
thereon to the date of receipt of such prepayment in collected
funds.  Prepayments shall be applied in the inverse order of Principal payments
required by this Note.


7.   Place of Payment.   All payments hereunder shall be made at Payee’s address
of 964 SE 9th Avenue, Pompano Beach, FL 33060 or such other place as Payee may
from time to time designate in writing.


8.   Further on Default.  If any payment of Principal, Interest, or other sum
due Payee hereunder is not paid within 10 days of when due, then this Note shall
be in default.


9.   Waivers.  The Maker and any endorsers, sureties, guarantors, and all others
who are, or may become liable for the payment hereof severally:  (a) waive
presentment for payment, demand, notice of demand, notice of non-payment or
dishonor, protest and notice of protest of this Note, and all other notices in
connection with the delivery, acceptance, performance, default, or enforcement
of the payment of this Note, (b) consent to all extensions of time, renewals,
postponements of time of payment of this Note or other modifications hereof from
time to time prior to or after the maturity date hereof, whether
by  acceleration or in due course, without notice, consent or consideration to
any of the foregoing, (c)  agree to immediate release of all of the security for
the indebtedness evidenced by this Note upon default thereof or the addition or
release of any party or person primarily or secondarily liable hereon, (d) agree
that the Payee shall not be required first to institute any suit, or to exhaust
any of its remedies against the undersigned or any other person or party to
become liable hereunder security in order to foreclose upon the security and (e)
agree that, notwithstanding the occurrence of any of the foregoing (except by
the express written release by Payee), the undersigned shall be and remain,
jointly and severally directly and primarily liable for all sums due under this
Note unless forfeiture of the security shall first occur.


10.   Submission to Jurisdiction.  Maker, and any endorsers, sureties,
guarantors and all others who are, or who may become, liable for the payment
hereof severally, irrevocably and unconditionally (a) agree that any suit,
action, or other legal proceeding arising out of or relating to this Note may be
brought, at the option of the Payee, in a court of record of the State of
Florida in Broward County, in the Circuit Court for the Seventeenth Judicial
Circuit of Florida, or in any other court of competent jurisdiction; (b) consent
to the jurisdiction of each such court in any such suit, action or proceeding;
and (c) waive any objection which it or they may have to the laying of venue of
any such suit, action, or proceeding in any of such courts.


11.   Miscellaneous Provisions.


11.1  
The term Payee as used herein shall mean any holder of this Note.



11.2  
Time is of the essence in this Note.

 
 
2

--------------------------------------------------------------------------------

 
 
11.3  
The captions of sections of this Note are for convenient reference only, and
shall not affect the construction or interpretation of any of the terms and
provisions set forth in this Note.

 
 
11.4
This Note shall be construed, interpreted, enforced and governed by and in
accordance with the laws of the State of Florida (excluding the principles
thereof governing conflicts of law), and federal law, in the event federal law
permits a higher rate of interest than Florida law.



 
11.5
If any provision or portion of this Note is declared or found by a court of
competent jurisdiction to be unenforceable or null and void, such provision or
portion thereof shall be deemed stricken and severed from this Note, and the
remaining provisions and portions thereof shall continue in full force and
effect.



 
11.6
This Note may not be amended, extended, renewed or modified nor shall any waiver
of any provision hereof be effective, except by an instrument in writing
executed by the Payee: Any waiver of any provision hereof shall be effective
only in the specific instance and for the specific purpose for which given.



12.   Waiver of Trial by Jury.  THE PARTIES HEREBY KNOWINGLY, IRREVOCABLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT EITHER MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM BASED ON THIS NOTE, OR
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE OR ANY OTHER RELATED
DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO, THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE PARTIES ENTERING INTO THE SUBJECT TRANSACTION.
 

Witness Signature:   Maker:                 Random Source, Inc.   Print Name:  
              By:      Witness Signature:   David Kriegstein Chief Executive
Officer                         Print Name:          

 
 
3

--------------------------------------------------------------------------------

 
 

STATE OF FLORIDA )   )SS: COUNTY OF BROWARD )

 
The foregoing instrument was acknowledged before me this 7th day of May, 2012 by
David A. Kriegstein to is personally known to me or has produced
____________________ as identification and who (  ) did or (  ) did not take an
oath.


 

My Commission Expires:     Notary Public   State of Florida at Large          
Print Name of Notary

 
 
4
 